IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LAURIE GLISSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3982

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed January 22, 2015.

Petition for Writ of Prohibition.

Michael Ufferman, of Michael Ufferman Law Firm, P.A., Tallahassee, for
Petitioner.

Pamela Jo Bondi, Attorney General, David Campbell and Virginia Harris, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.